108-20/JJW
FREEHILL HOGAN & MAHAR, LLP
          for Bouchard Transportation Co., Inc.
Attorneysfor
Barge B. No. 280 in rem and B. No. 280 Corp.
80 Pine Street — 25th Floor
               – 25th
New York, New York 10005
Telephone: (212) 425-1900
Facsimile: (212) 425-1901
John J. Walsh, Esq.
Walsh@freehill.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------x
                                                                            x
CADDELL DRY DOCK AND REPAIR CO., INC.,
                                                                                   1:20-cv-00685-EK-LB
                                      Plaintiff,
                                                                                ANSWER TO INTERVENING
                 -against-                                                           COMPLAINT

BOUCHARD TRANSPORTATION CO., INC., in personam,
                                            personam,
BARGE B. NO. 280, in rem, and B. NO. 280 CORP., in
personam,
personam,

                                     Defendants.
 -------------------------------------------------------------------------x
                                                                          x
 McALLISTER TOWING OF NARRAGANSETT BAY,
 LLC, McALLISTER TOWING OF NEW YORK, LLC,
 PORTLAND TUGBOAT, LLC and STEELSTRAN
 INDUSTRIES, INC.,

                                    Intervening Plaintiffs,

                -against-

 BOUCHARD TRANSPORTATION CO., INC. in personam
                                      personam
 and BARGE B. NO. 280, in rem,

                                    Defendants.
 -------------------------------------------------------------------------x
                                                                          x


           Defendants, Bouchard Transportation Co., Inc. and B. No. 280 Corp., in a Restricted

Appearance on behalf of the Barge B. No. 280 in rem, by their attorneys, Freehill Hogan &

528310.1
Mahar, LLP, as and for an Answer to the Verified Intervening Complaint of McAllister Towing

of Narragansett Bay, LLC, McAllister Towing of New York, LLC, Portland Tugboat LLC and

Steelstran Industries, Inc. allege upon information and belief as follows:

           1.   Deny knowledge or information sufficient to form a belief as to the allegations

contained in paragraphs 1, 2, 6, 7 and 8 of the Verified Intervening Complaint.

           2.   Admit that the Barge B. No. 280 is currently afloat at the facility of Caddell Dry

Dock and Repair Co., Inc. in Staten Island, New York, but except as so admitted, deny

knowledge or information sufficient to form a belief as to the remaining allegations in paragraph

3 of the Verified Intervening Complaint.

           3.   Admit the allegations in paragraphs 4 and 5 of the Verified Intervening

Complaint.

                                   ANSWER TO COUNT I

           4.   Repeat and reallege each and every response to each and every allegation in

paragraphs 1 though 8 of the Verified Intervening Complaint.

           5.   Deny the allegations contained in paragraph 10 of the Verified Intervening

Complaint.

                                   ANSWER TO COUNT II

           6.   Repeat and reallege each and every response to each and every allegation in

paragraphs 1 though 10 of the Verified Intervening Complaint.

           7.   Deny knowledge or information sufficient to form a belief as to the allegations

contained in paragraphs 12 and 13 of the Verified Intervening Complaint.




                                                     2
528310.1
                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

           8.    The Verified Intervening Complaint fails to state a claim upon which relief can be

granted.

                                  SECOND AFFIRMATIVE DEFENSE

           9.    The Verified Intervening Complaint should be dismissed to failure to conditions

precedent in performing the services and providing the supplies.

                                   THIRD AFFIRMATIVE DEFENSE

           10.   The Verified Intervening Complaint is barred by the statute of limitations or

laches.

                                  FOURTH AFFIRMATIVE DEFENSE

           11.   The contractual claims are barred by the doctrine of full performance.

                                   FIFTH AFFIRMATIVE DEFENSE

           12.   The claims in the Verified Intervening Complaint are barred by waiver and/or

estoppel.

                                   SIXTH AFFIRMATIVE DEFENSE

           13.   Intervening Plaintiffs have failed to mitigate their damages.

                                 SEVENTH AFFIRMATIVE DEFENSE

           14.   The claims in the Verified Intervening Complaint fail for lack of consideration.

                                  EIGHTH AFFIRMATIVE DEFENSE

           15.   The claims in the Verified Intervening Complaint fail due to breach of warranty of

workmanlike performance.



                                                      3
528310.1
                                   NINTH AFFIRMATIVE DEFENSE

           16.    Intervening Plaintiffs have failed to make service of process on Bouchard

Transportation Co., Inc.

           WHEREFORE, B. No. 280 Corporation in a Restricted Appearance on behalf of the

Barge B. No. 280 in rem and Bouchard Transportation Co., Inc. respectfully request that the

court dismiss the Verified Intervening Complaint and enter judgment in favor of the Barge B.

No. 280 in rem and Bouchard Transportation Co., Inc. together with the costs and attorney's
                                                                                 attorney’s fees

in defending the action and for such other and further relief as this court may deem just and

proper.
Proper.

Dated: New York, New York
       July 2, 2020
                                       FREEHILL HOGAN & MAHAR, LLP
                                       Attorneysfor
                                                 for Bouchard Transportation Co., Inc.,
                                       Barge B. No. 280 and B. No. 280 Corp.



                                By:    _________________________________
                                       John J. Walsh
                                                        25th Floor
                                                      – 25th
                                       80 Pine Street —
                                       New York, New York 10005
                                       Telephone: (212) 425-1900
                                       Facsimile: (212) 425-1901
                                       Walsh@freehill.com



TO:        Simon Harter, Esq.
           Law Offices of Simon Harter, Esq.
           Attorneys for
           Attorneys  for Plaintiff
                          Plaintiff
           Caddell My
                   Dry Dock and Repair Co., Inc.
                     34th Street, 9th
           225 West 34th           9th Floor
           New York, New York 10122




                                                     4
528310.1
           Stephen Simms, Esq.
           Simms Showers, LLP
           Attorneys for
                      for Intervening Plaintiffs'
                                       Plaintiffs
           McAllister Towing of of Narragansett Bay, LLC
           McAllister Towing of of New York, LLC
           Portland Tugboat LLC
           Steelstran Industries, Inc.
           201 International Circle
           Baltimore, Maryland 21030




                                                      5
528310.1
